Opinion
THE COURT.
H. Edward Scofield, admitted to practice in 1957, was convicted of one count of attempted violation of Insurance Code section 556, subdivision (a). He was sentenced to and has served 90 days in jail. Since the offense involved moral turpitude we referred the matter to the State Bar for a hearing, report and recommendation on the question of discipline. The local committee and the disciplinary board, after considering the facts and circumstances of Scofield’s conviction, recommended that he be disbarred.
*384This court, after reviewing the entire record and considering the facts and circumstances, has concluded the disciplinary board’s recommendation of disbarment should be adopted.
It is ordered that H. Edward Scofield be disbarred.
Wright, C. J., did not participate.